Order filed September 24, 2015




                                             In The

                           Fourteenth Court of Appeals
                                          ____________

                                     NO. 14-15-00757-CR
                                          ____________

                                   R.T. HARDGE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                           On Appeal from the 180th District Court
                                   Harris County, Texas
                               Trial Court Cause No. 1223224

                                            ORDER

      This is an appeal from an order denying DNA testing signed July 10, 2015. A related
case was previously filed in the Court of Appeals for the First District of Texas under case
number 01-11-01112-CR.

      It is ORDERED that the appeal docketed under this court’s appellate cause number 14-
15-00757-CR is transferred to the Court of Appeals for the First District of Texas pursuant to
Local Rule 1.5. 14th Tex. App. (Houston) Loc. R. 1.5. The Clerk of this Court is directed to
transfer all papers filed in the case, and certify all Orders made, to the Court of Appeals for the
First District of Texas.

                                         PER CURIAM